AO 450 (GAS Rev 10/03) Judgment in a Civil Case

United States District Court
Southern District of Georgia

 

JAMES CORMIGAN,

Petitioner, JUDGMENT IN A CIVIL CASE
Vv. CASE NUMBER: 9:18-cv-78

COUNSELOR CREDIANE BURDEN, SGT CONSUAYLA

TARVER

Respondent.

Oo Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

ZW Decision by Court.This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with this Court's order dated July 2, 2019, consolidating all

pleadings in case number 6:18-cv-78 into case number 6:18-cv-61, this case is dismissed and closed.

A ye

 

 

 

Approved by:
July 8, 2019 Scott L.Poff
Date Clerk

   

 

(By) Apeputy Clerk

GAS Rev 10/1/03
